Title: From Benjamin Franklin to ———, [1757–1775]
From: Franklin, Benjamin
To: ——


Sir
[1757–1775]
I have perus’d the Letters and Papers you put into my Hands, and shall, as you desire, say what occurs to me on the considering them.
I do not know Mr. Murdoch personally, but have heard that he is a Person of Credit and some Note in that Country, and esteemed by the People there.
I imagine that little is to be expected from a Suit of Law, to be carried on at such a Distance; it will be expensive, tedious, and the Event uncertain.
By the Letters you have shown me, the Executors Claim of Interest seems indeed to be well founded on his agreeing to the Proposal that he should pay it, &c. But he intimates that he has subsequent Letters from Mr. Sanderson, containing a kind of Discharge of that Agreement so far as he should be a sufferer by it, I apprehend the Executors on Sight of such Letters, might think it reasonable to abate so much of their Claim.
If it cannot be settled by Writing, it seems a proper Case to be referr’d to Merchants. It would be best if Mr. Murdoch should agree that it be referr’d to Merchants here, he naming one or two, the Executors one or two others. If it is to be done there, I could name some Persons of Judgment in such Affairs and Men of Integrity, out of whom the Executors might chuse, if they are otherwise unacquainted there.
I suppose that a Factor is not generally accountable for bad Debts. He says there is a considerable Sum of that kind.
It should seem that his ready Agreement to the Paying of 5 per Cent. might be founded on his receiving from the Debtors Six per Cent. as appears by his Letter of Mar. 30. 1745.

Suppose then that the Executors were to write to him to this Effect; That as they do not (any more than Mr. Sanderson) desire he should be a Sufferer by that Agreement, so they believe he would not desire to be a Gainer by a Noncompliance with it; therefore they propose, that Mr. Murdoch would now state the Account, give Credit for all the Interest he has received on the Outstanding Debts at Six per Cent, and charge those that are bad; which Account if properly vouch’d and supported they would allow, and make a final Settlement with him accordingly.
